PER CURIAM Rule 8(c) of the Procedural Rules of this court is hereby amended to incorporate the per curiam order of this court with reference to typewritten briefs, entered November 3, 1969, so that said rule shall read as follows: (c) Typewritten Briefs. — When typewrtten briefs are permitted, they shall be written on letter-size paper, i.e., 8!4 x 11, and shall be bound by stapling or other binding devices on the left margin. If staples are used for binders, and the brief exceeds forty (40) pages in length, it shall be divided into volumes of not more than forty (40) pages each. Attorneys for indigents in criminal cases shall file typewritten briefs unless the court directs otherwise.